1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT

9                           CENTRAL DISTRICT OF CALIFORNIA

10

11       SUSANNA SALCIDO,                   CASE NO. EDCV 18-2214 SS

12                      Plaintiff,

13            v.                            MEMORANDUM DECISION AND ORDER

14       ANDREW M. SAUL,1 Commissioner
         of Social Security,
15
                        Defendant.
16

17

18                                        I.

19                                   INTRODUCTION

20
21            Susanna Salcido (“Plaintiff”) brings this action seeking to

22   overturn the decision of the Acting Commissioner of Social Security

23   (the     “Commissioner”   or   “Agency”)   denying   her   application   for

24   disability benefits available to Medicare Qualified Government

25

26   1    Andrew M. Saul, Commissioner of Social Security, is
     substituted for his predecessor Nancy A. Berryhill, whom Plaintiff
27   named in the Complaint. See 42 U.S.C. § 405(g); Fed. R. Civ. P.
     25(d).
28
1    Employees (MQGE).          The parties consented pursuant to 28 U.S.C.

2    § 636(c) to the jurisdiction of the undersigned United States

3    Magistrate Judge.           (Dkt. Nos. 11-13).              For the reasons stated

4    below, the decision of the Commissioner is REVERSED, and this case

5    is REMANDED for further administrative proceedings consistent with

6    this decision.

7

8                                                II.

9                  THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS

10

11          To   qualify    for        disability           benefits,     a    claimant     must

12   demonstrate a medically determinable physical or mental impairment

13   that prevents the claimant from engaging in substantial gainful

14   activity and that is expected to result in death or to last for a

15   continuous period of at least twelve months.                        Reddick v. Chater,

16   157 F.3d 715, 721 (9th Cir. 1998) (citing 42 U.S.C. § 423(d)(1)(A)).

17   The impairment must render the claimant incapable of performing

18   work    previously     performed       or        any    other   substantial       gainful

19   employment that exists in the national economy.                      Tackett v. Apfel,

20   180    F.3d   1094,        1098    (9th     Cir.        1999)      (citing   42      U.S.C.
21   § 423(d)(2)(A)).

22

23          To   decide    if    a     claimant        is    entitled     to    benefits,    an

24   Administrative Law Judge (“ALJ”) conducts a five-step inquiry.                           20

25   C.F.R. §§ 404.1520, 416.920.              The steps are:

26
27

28

                                                  2
1          (1)   Is the claimant presently engaged in substantial gainful

2                activity?    If so, the claimant is found not disabled.           If

3                not, proceed to step two.

4          (2)   Is   the   claimant’s   impairment     severe?       If   not,   the

5                claimant is found not disabled.            If so, proceed to step

6                three.

7          (3)   Does the claimant’s impairment meet or equal one of the

8                specific impairments described in 20 C.F.R. Part 404,

9                Subpart P, Appendix 1?           If so, the claimant is found

10               disabled.    If not, proceed to step four.

11         (4)   Is the claimant capable of performing his past work? If

12               so, the claimant is found not disabled.            If not, proceed

13               to step five.

14         (5)   Is the claimant able to do any other work?              If not, the

15               claimant is found disabled.        If so, the claimant is found

16               not disabled.

17

18   Tackett, 180 F.3d at 1098-99; see also Bustamante v. Massanari,

19   262 F.3d 949, 953-54 (9th Cir. 2001); 20 C.F.R. §§ 404.1520(b)-

20   (g)(1), 416.920(b)-(g)(1).
21

22         The claimant has the burden of proof at steps one through four

23   and   the   Commissioner    has   the    burden   of   proof   at   step   five.

24   Bustamante, 262 F.3d at 953-54.              Additionally, the ALJ has an

25   affirmative duty to assist the claimant in developing the record

26   at every step of the inquiry.           Id. at 954.     If, at step four, the
27   claimant meets his or her burden of establishing an inability to

28   perform past work, the Commissioner must show that the claimant

                                              3
1    can perform some other work that exists in “significant numbers”

2    in   the   national   economy,   taking   into    account    the   claimant’s

3    residual functional capacity (“RFC”), age, education, and work

4    experience.    Tackett, 180 F.3d at 1098, 1100; Reddick, 157 F.3d at

5    721; 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).            The Commissioner

6    may do so by the testimony of a vocational expert (“VE”) or by

7    reference to the Medical-Vocational Guidelines appearing in 20

8    C.F.R. Part 404, Subpart P, Appendix 2 (commonly known as “the

9    grids”).    Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001).

10   When a claimant has both exertional (strength-related) and non-

11   exertional limitations, the Grids are inapplicable and the ALJ must

12   take the testimony of a VE.      Moore v. Apfel, 216 F.3d 864, 869 (9th

13   Cir. 2000) (citing Burkhart v. Bowen, 856 F.2d 1335, 1340 (9th Cir.

14   1988)).

15

16                                      III.

17                              THE ALJ’S DECISION

18

19         The ALJ employed the five-step sequential evaluation process

20   and concluded that Plaintiff was not disabled within the meaning
21   of the Social Security Act (the “Act”).          (AR 26-36).    At step one,

22   the ALJ found that Plaintiff has not engaged in substantial gainful

23   activity since December 20, 2013, the alleged onset date.2               (AR

24

25   2    Plaintiff did not have sufficient quarters of coverage to
26   qualify for DIB. (AR 418). She is, however, eligible for Medicare
     coverage based on a period of prior government employment if she
27   meets DIB requirements as of her date last insured for Medicare
     coverage. 42 U.S.C. § 1395c. The ALJ found that Plaintiff meets
28   the insured status requirements with respect to Medicare Qualified
                                          4
1    28).   At step two, the ALJ found that Plaintiff’s degenerative disc

2    disease of the lumbar spine; congenital thoracic scoliosis, with

3    an old, subtle vertebral fracture; fibromyalgia; and obesity are

4    severe impairments.      (AR 28).   At step three, the ALJ determined

5    that Plaintiff does not have an impairment or combination of

6    impairments that meet or medically equal the severity of any of

7    the listings enumerated in the regulations.3     (AR 29).

8

9           The ALJ then assessed Plaintiff’s RFC and concluded that she

10   can perform a limited range of light work as defined in 20 C.F.R.

11   § 404.1567(b) except:4 “[Plaintiff] should no more than frequently

12   climb ramps, stairs, ladders, ropes, and scaffolds; [Plaintiff]

13   should no more than frequently balance, stoop, kneel, crouch and

14   crawl.”    (AR 29-30).    At step four, based on the VE’s testimony,

15   the ALJ found that Plaintiff is capable of performing past relevant

16   work as a nursery school attendant as generally performed in the

17
     Government Employees (MQGE) through December 31, 2018.       (AR 28;
18   see id. 418).
19   3    Specifically, the ALJ considered whether Plaintiff meets the
20   requirements of listing 1.04 (disorders of the spine) and concluded
     that she does not. (AR 29).
21
     4    “Light work involves lifting no more than 20 pounds at a time
22   with frequent lifting or carrying of objects weighing up to 10
     pounds. Even though the weight lifted may be very little, a job
23   is in this category when it requires a good deal of walking or
     standing, or when it involves sitting most of the time with some
24   pushing and pulling of arm or leg controls.      To be considered
25   capable of performing a full or wide range of light work, you must
     have the ability to do substantially all of these activities. If
26   someone can do light work, we determine that he or she can also do
     sedentary work, unless there are additional limiting factors such
27   as loss of fine dexterity or inability to sit for long periods of
     time.” 20 C.F.R. § 404.1567(b).
28

                                         5
1    national economy.    (AR 35).      Accordingly, the ALJ found that

2    Plaintiff was not under a disability as defined by the Act from

3    May 1, 2013, through the date of the decision.      (AR 35-36).

4

5                                      IV.

6                             STANDARD OF REVIEW

7

8         Under 42 U.S.C. § 405(g), a district court may review the

9    Commissioner’s decision to deny benefits.       “[The] court may set

10   aside the Commissioner’s denial of benefits when the ALJ’s findings

11   are based on legal error or are not supported by substantial

12   evidence in the record as a whole.”     Aukland v. Massanari, 257 F.3d

13   1033, 1035 (9th Cir. 2001) (citing Tackett, 180 F.3d at 1097); see

14   also Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing

15   Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989)).

16

17        “Substantial evidence is more than a scintilla, but less than

18   a preponderance.”   Reddick, 157 F.3d at 720 (citing Jamerson v.

19   Chater, 112 F.3d 1064, 1066 (9th Cir. 1997)).         It is “relevant

20   evidence which a reasonable person might accept as adequate to
21   support a conclusion.”   (Id.).    To determine whether substantial

22   evidence supports a finding, the court must “‘consider the record

23   as a whole, weighing both evidence that supports and evidence that

24   detracts from the [Commissioner’s] conclusion.’” Aukland, 257 F.3d

25   at 1035 (quoting Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir.

26   1993)).   If the evidence can reasonably support either affirming
27   or reversing that conclusion, the court may not substitute its

28   judgment for that of the Commissioner.      Reddick, 157 F.3d at 720-

                                        6
1    21 (citing Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453,

2    1457 (9th Cir. 1995)).

3

4                                        V.

5                                   DISCUSSION

6

7    A.      The ALJ’s Reasons for Discrediting Plaintiff’s Subjective

8            Symptom Testimony Were Not Supported By Substantial Evidence

9

10           On July 27, 2017, Plaintiff testified that she is unable to

11   work due to chronic, severe back pain.           (AR 276-77).    Physical

12   therapy, acupuncture, and trigger injections have provided only

13   temporary relief.     (AR 277).   She must constantly change positions

14   in order to alleviate the pain.      (AR 277).    Plaintiff can stand or

15   walk for 30 minutes before needing to sit down, and can sit for

16   for 20 minutes before      needing to get up and move around.           (AR

17   278).      She   experiences   various   side   effects   from   her   pain

18   medications, including blurry vision, nausea, and headaches.            (AR

19   279).

20
21           When assessing a claimant’s credibility regarding subjective

22   pain or intensity of symptoms, the ALJ must engage in a two-step

23   analysis.    Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017).

24   First, the ALJ must determine if there is medical evidence of an

25   impairment that could reasonably produce the symptoms alleged.

26   Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014).          “In this
27   analysis, the claimant is not required to show that her impairment

28   could reasonably be expected to cause the severity of the symptom

                                         7
1    she has alleged; she need only show that it could reasonably have

2    caused some degree of the symptom.”           Id. (emphasis in original)

3    (citation omitted).     “Nor must a claimant produce objective medical

4    evidence of the pain or fatigue itself, or the severity thereof.”

5    Id. (citation omitted).

6

7         If the claimant satisfies this first step, and there is no

8    evidence of malingering, the ALJ must provide specific, clear and

9    convincing reasons for rejecting the claimant’s testimony about

10   the symptom severity.    Trevizo, 871 F.3d at 678 (citation omitted);

11   see also Smolen, 80 F.3d at 1284 (“[T]he ALJ may reject the

12   claimant’s testimony regarding the severity of her symptoms only

13   if he makes specific findings stating clear and convincing reasons

14   for doing so.”); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

15   (9th Cir. 2006) (“[U]nless an ALJ makes a finding of malingering

16   based on affirmative evidence thereof, he or she may only find an

17   applicant    not   credible     by   making   specific     findings    as   to

18   credibility and stating clear and convincing reasons for each.”).

19   “This is not an easy requirement to meet: The clear and convincing

20   standard is the most demanding required in Social Security cases.”
21   Garrison, 759 F.3d at 1015 (citation omitted).

22

23        In discrediting the claimant’s subjective symptom testimony,

24   the ALJ may consider the following:

25

26        (1) ordinary techniques of credibility evaluation, such
27        as     the    claimant’s    reputation       for    lying,   prior

28        inconsistent     statements     concerning    the   symptoms,    and

                                           8
1         other testimony by the claimant that appears less than

2         candid;    (2)   unexplained      or        inadequately   explained

3         failure to seek treatment or to follow a prescribed

4         course    of   treatment;   and       (3)    the   claimant’s   daily

5         activities.

6

7    Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation

8    omitted).      Inconsistencies between a claimant’s testimony and

9    conduct, or internal contradictions in the claimant’s testimony,

10   also may be relevant.    Burrell v. Colvin, 775 F.3d 1133, 1137 (9th

11   Cir. 2014); Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.

12   1997).   In addition, the ALJ may consider the observations of

13   treating and examining physicians regarding, among other matters,

14   the functional restrictions caused by the claimant’s symptoms.

15   Smolen, 80 F.3d at 1284; accord Burrell, 775 F.3d at 1137. However,

16   it is improper for an ALJ to reject subjective testimony based

17   “solely” on its inconsistencies with the objective medical evidence

18   presented.    Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227

19   (9th Cir. 2009) (citation omitted).

20
21        Further, the ALJ must make a credibility determination with

22   findings that are “sufficiently specific to permit the court to

23   conclude that the ALJ did not arbitrarily discredit claimant’s

24   testimony.”    Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir.

25   2008) (citation omitted); see Brown-Hunter v. Colvin, 806 F.3d 487,

26   493 (9th Cir. 2015) (“A finding that a claimant’s testimony is not
27   credible must be sufficiently specific to allow a reviewing court

28   to conclude the adjudicator rejected the claimant’s testimony on

                                            9
1    permissible grounds and did not arbitrarily discredit a claimant’s

2    testimony regarding pain.”) (citation omitted).                Although an ALJ’s

3    interpretation of a claimant’s testimony may not be the only

4    reasonable one, if it is supported by substantial evidence, “it is

5    not [the court’s] role to second-guess it.”                Rollins v. Massanari,

6    261 F.3d 853, 857 (9th Cir. 2001).

7

8            The ALJ found that Plaintiff’s degenerative disc disease,

9    congenital       thoracic   scoliosis,     fibromyalgia,       and    obesity    are

10   medically determinable impairments, and he made no finding of

11   malingering.       (AR 28, 30-31).   Nevertheless, the ALJ concluded that

12   “diagnostic test results and physical examinations by [Plaintiff’s]

13   providers showed no more than mild abnormalities.”                   (AR 31).    The

14   ALJ’s    conclusions     are    contrary      to   law   and   not   supported   by

15   substantial evidence.

16

17           First, the Ninth Circuit has consistently held that an ALJ

18   “may not discredit the claimant’s testimony as to the severity of

19   symptoms merely because they are unsupported by objective medical

20   evidence.”       Reddick, 157 F.3d at 722; accord Bray, 554 F.3d at
21   1227; Kelly v. Berryhill, 732 F. App’x 558, 563 (9th Cir. 2018).

22   In any event, the ALJ misapprehends the medical evidence.                  The ALJ

23   emphasized that diagnostic tests, including MRIs, x-rays, straight

24   leg raise, gait, strength, reflexes and sensation, were generally

25   normal.       (AR 31) (citing id. 1207, 1412, 1474-75, 1630, 1680, 1693,

26   1813, 1844).       However, Plaintiff suffers from fibromyalgia, which
27   the     ALJ     acknowledged    is   a     severe,       medically    determinable

28   impairment.       (AR28).      Fibromyalgia is “a rheumatic disease that

                                              10
1    causes inflammation of the fibrous connective tissue components of

2    muscles,    tendons,      ligaments,    and   other   tissue.”      Benecke   v.

3    Barnhart, 379 F.3d 587, 589 (9th Cir. 2004).                Typical symptoms

4    include “chronic pain throughout the body, multiple tender points,

5    fatigue, stiffness, and a pattern of sleep disturbance that can

6    exacerbate the cycle of pain and fatigue associated with this

7    disease.”     Id. at 590.        Those suffering from fibromyalgia have

8    normal muscle strength, sensory functions, and reflexes.                 Revels

9    v. Berryhill, 874 F.3d 648, 656 (9th Cir. 2017).                 Because “there

10   are no laboratory tests to confirm the diagnosis,” fibromyalgia is

11   assessed “entirely on the basis of patients’ reports of pain and

12   other symptoms.”       Benecke, 379 F.3d at 590; see Revels, 874 F.3d

13   at 657 (a “diagnosis of fibromyalgia does not rely on X-rays or

14   MRIs”).      Here,   as    the   ALJ   acknowledged   (AR   32),    Plaintiff’s

15   fibromyalgia is well supported by the medical record, including

16   multiple trigger points, widespread tenderness, and fatigue. (AR

17   1811, 1937-41, 1963-65, 1988, 2009, 2159, 2248-51, 2397).              Further,

18   Plaintiff consistently complained of disabling pain to her medical

19   providers.     (AR 31, 895, 929, 1108, 1190, 1192, 1411, 1474-75,

20   1617, 1628-29, 2181, 2248-51).         Thus, the decision below improperly
21   discredited Plaintiff’s testimony of disabling pain merely because

22   of certain normal diagnostic tests, when Plaintiff suffers from a

23   disease that is not apparent from such tests.

24

25        Second, the ALJ improperly discredited Plaintiff’s subjective

26   statements because she “reported improvement in her symptoms and
27   limitations with treatment.”             (AR 33).      However, because the

28   symptoms of fibromyalgia “wax and wane,” “after a claimant has

                                             11
1    established a diagnosis of fibromyalgia, an analysis of her RFC

2    should     consider      ‘a    longitudinal         record   whenever    possible.’”

3    Revels, 874 F.3d at 657 (quoting SSR 12-2p, at *6).                     Thus, citing

4    isolated records in November 2015 and March 2017 (AR 33, 1880,

5    2377)     is    insufficient      to     undermine      Plaintiff’s     credibility.

6    Moreover, as Plaintiff testified (AR 277) and the ALJ acknowledged

7    (AR 31), regular epidural injections provided Plaintiff with only

8    temporary relief.

9

10           Nor can Plaintiff’s treatment be considered “conservative” or

11   “routine.”       (See AR 32-33).          A conservative course of treatment

12   may discredit a claimant’s allegations of disabling symptoms.                     See,

13   e.g., Parra v. Astrue, 481 F.3d 742, 750-51 (9th Cir. 2007)

14   (treatment with over-the-counter pain medication is “conservative

15   treatment” sufficient to discredit a claimant’s testimony regarding

16   allegedly disabling pain).             Here, in addition to receiving periodic

17   epidural       steroid   and    trigger       point    injections,    Plaintiff   was

18   prescribed multiple pain medications, including Tramadol, a strong,

19   narcotic-like pain reliever, and management of pain through the

20   use of a TENS unit.5           (AR 462).           The consistent use of narcotic
21   medications, a TENS unit, and epidural and trigger point injections

22   cannot    fairly    be   described       as    “conservative”    treatment.        See

23   Lapeirre-Gutt v. Astrue, 382 F. App’x 662, 664 (9th Cir. 2010)

24   (treatment consisting of “copious” amounts of narcotics, occipital

25
     5    “Transcutaneous electrical nerve stimulation (TENS or TNS) is
26   the use of electric current produced by a device to stimulate the
     nerves for therapeutic purposes.” <https://en.wikipedia.org/wiki/
27   Transcutaneous_electrical_nerve_stimulation> (last visited June
     17, 2019).
28

                                                   12
1    nerve blocks, and trigger point injections not conservative);

2    Madrigal v. Berryhill, No. CV 17 0824, 2017 WL 5633028, at *6 (C.D.

3    Cal.    Nov.   21,   2017)     (“[P]laintiff         has   been   prescribed    strong

4    prescription pain medications, including the narcotic medication

5    Norco, has received spinal injections, and has been referred for a

6    lap band surgery consultation, treatment that is not necessarily

7    conservative.”); Soltero De Rodriguez v. Colvin, No. CV 14-5765,

8    2015 WL 5545038, at *4 (C.D. Cal. Sept. 18, 2015) (management of

9    pain through medicine, NMS/TENS unit, and spinal injections not

10   conservative).

11

12           Finally, the ALJ erred in concluding that Plaintiff “engaged

13   in activities that are not consistent with her allegations of

14   severity.”       (AR    33).      “ALJs   must       be    especially   cautious    in

15   concluding that daily activities are inconsistent with [subjective

16   symptom testimony], because impairments that would unquestionably

17   preclude work and all the pressures of a workplace environment will

18   often be consistent with doing more than merely resting in bed all

19   day.”     Garrison, 759 F.3d at 1016.                  If a claimant’s level of

20   activity is inconsistent with the claimant’s asserted limitations,
21   it has a bearing on credibility.               Id.     “Though inconsistent daily

22   activities     may     provide   a   justification         for    rejecting    symptom

23   testimony, the mere fact that a plaintiff has carried on certain

24   daily activities does not in any way detract from her credibility

25   as to her overall disability.”            Revels, 874 F.3d at 667 (citation

26   and alterations omitted); see Orn v. Astrue, 495 F.3d 625, 639 (9th
27   Cir. 2007) (“This court has repeatedly asserted that the mere fact

28   that a plaintiff has carried on certain daily activities does not

                                               13
1    in   any      way    detract      from   her    credibility        as   to    her    overall

2    disability.”)         (citation      and    alterations      omitted).          Indeed,    a

3    claimant “does not need to be utterly incapacitated in order to be

4    disabled.”          Benecke, 379 F.3d at 594 (citation omitted).                        Here,

5    the decision below noted that Plaintiff exercised regularly, for

6    up to 20 minutes at a time, two to three days a week.                               (AR 33).

7    Nevertheless, the decision fails to explain how this level of

8    exercise undermines Plaintiff’s subjective statements that she can

9    stand or walk for only 30 minutes and can sit for only 20 minutes

10   before needing to change positions.                    Further, physical therapy and

11   “gentle exercise” is part of Plaintiff’s treatment regimen for

12   fibromyalgia.               (AR    1963,       1986,     1989,     2008,      2010);      see

13   <www.mayoclinic.org> (last visited June 14, 2019).                           The ALJ also

14   emphasized that Plaintiff “continued to babysit her grandchildren,

15   which undoubtably takes a significant amount of exertional ability

16   and agility.” (AR 33). However, the record contains no description

17   of how old Plaintiff’s grandchildren are or what activities, if

18   any, Plaintiff engaged in with them.                       At her hearing, the ALJ

19   confirmed       that    Plaintiff        has    a      part-time    job      watching     her

20   grandchildren three days a week, but asked no follow-up questions
21   to determine the exertional level the job entails.                           (AR 275-76).

22   Nor did the ALJ ask the VE to classify the babysitting job.                              (AR

23   281).        Thus, there is nothing in the record to demonstrate that

24   Plaintiff’s part-time job babysitting her grandchildren is somehow

25   equivalent to the demands of a full-time nursery school attendant.

26
27           In    sum,    the    decision      below    failed    to    provide     clear    and

28   convincing          reasons,      supported      by     substantial       evidence,      for

                                                    14
1    rejecting Plaintiff’s subjective symptoms.           The matter is remanded

2    for further proceedings.         On remand, the ALJ shall reevaluate

3    Plaintiff’s symptoms in accordance with the current version of the

4    Agency’s regulations and guidelines, taking into account the full

5    range of medical evidence.

6

7    B.      ALJ’s RFC Assessment Is Not Supported By Substantial Evidence

8

9            “A claimant’s residual functional capacity is what he can

10   still do despite his physical, mental, nonexertional, and other

11   limitations.”      Cooper v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th

12   Cir. 1989) (citing 20 C.F.R. § 404.1545).                 An RFC assessment

13   requires the ALJ to consider a claimant’s impairments and any

14   related symptoms that may “cause physical and mental limitations

15   that affect what [he] can do in a work setting.”                     20 C.F.R.

16   §§ 404.1545(a)(1), 416.945(a)(1). In determining a claimant’s RFC,

17   the   ALJ   considers    all   relevant     evidence,    including      residual

18   functional capacity assessments made by consultative examiners,

19   State     Agency   physicians,   and      medical   experts.       20     C.F.R.

20   §§ 404.1545(a)(3),      416.945(a)(3);      see   also   id.   §§ 404.1513(c),
21   416.913(c).

22

23           In his decision, the ALJ found that Plaintiff retains the RFC

24   to perform a limited range of light work.           (AR 14).    Specifically,

25   Plaintiff “should no more than frequently climb ramps, stairs,

26   ladders, ropes, and scaffolds; [and] should no more than frequently
27   balance, stoop, kneel, crouch and crawl.”            (AR 29-30).     Plaintiff

28

                                            15
1    contends that the ALJ failed account for her “limited ability to

2    flex the lumbar spine.”        (Dkt. No. 19 at 7-8).        The Court agrees.

3

4            The medical record indicates that Plaintiff has a limited

5    ability to flex her lumbar spine.            Prior to the alleged onset date,

6    there are multiple medical records indicating reduced range of

7    motion in Plaintiff’s lumbar spine.            (AR 774, 885, 895, 1108, 1190,

8    1192).    These limitations continued subsequent to the alleged onset

9    date.    (AR 1474-75 (reduced range of motion in October 2014), 1630

10   (reduced range of motion in lumbar spine in November 2014) 1619

11   (consultative examiner finding in December 2014 that Plaintiff was

12   limited to 45 degrees of forward flexion; versus normal flexion of

13   90 degrees), 2181 (finding limited ability to flex the lumbar spine

14   in October 2016, measuring capacity at 60 percent of normal)).

15   While the ALJ acknowledged that Plaintiff’s degenerative disc

16   disease of the lumbar spine is a medically determinable impairment

17   that    significantly    limits   her    ability     to   perform   basic   work

18   activities (AR 28), the RFC does not account for Plaintiff’s

19   limited range of motion in her lumbar spine.

20
21           Defendant   contends   that   the     ALJ   accommodated    Plaintiff’s

22   limited ability to flex her back by limiting her to only frequent

23   stooping.    (Dkt. No. 20 at 6).      However, the issue is not how often

24   Plaintiff can stoop but instead whether someone who has significant

25   forward flex limitations can perform the demands of a nursery

26   school attendant.       While DOT 359.677-018 indicates that a nursery
27   school attendant requires the ability to frequently stoop (defined

28   as 1/3 to 2/3 of the day), the DOT does not discuss whether a

                                             16
1    person who is limited to 45 degrees of forward flexion, as Plaintiff

2    is, can perform any of the stooping required by the job.6                          Thus,

3    the ALJ should have explicitly inquired of the VE whether someone

4    who has significant forward flexion limitations can perform the

5    fulltime demands of a nursery school attendant.                    Defendant argues

6    that “Plaintiff herself pointed out that her past work required

7    constant bending unlike the DOT description . . . requiring only

8    frequent stooping.”          (Dkt. No. 20 at 5) (emphasis in original)

9    (citing AR 1216).         But the single medical record cited by Defendant

10   is from November 2012, more than a year prior to the alleged onset

11   date.    In any event, the medical records indicate that Plaintiff’s

12   past work accommodated her impairment with a special chair and

13   limited standing and allowed her time off for physical therapy.

14   (AR 774, 786, 791).         The record contains no evidence whether other

15   employers      in   the     national       economy    would      make    these      same

16   accommodations.

17

18           In   sum,   the    ALJ’s    RFC    assessment      is    not    supported    by

19   substantial evidence.              On remand, the ALJ shall consider all

20   relevant evidence in assessing Plaintiff’s RFC and in deciding
21   whether      Plaintiff    truly     is    capable    of   returning     to   her   past

22   relevant work as a nursery school attendant.                    If the ALJ declines

23   to consider any relevant evidence, he must give some indication of

24

25

26
     6    The hearing transcript and the ALJ’s decision inadvertently
27   describe the nursery school attendant position as “359.677-014”
     (AR 35, 282), which instead describes a “funeral attendant.”
28

                                                17
1    the evidence he rejects and the reasons for discounting such

2    evidence.7

3

4                                   VI.

5                                CONCLUSION

6

7         Accordingly, IT IS ORDERED that Judgment be entered REVERSING

8    the decision of the Commissioner and REMANDING this matter for

9    further proceedings consistent with this decision.    IT IS FURTHER

10   ORDERED that the Clerk of the Court serve copies of this Order and

11   the Judgment on counsel for both parties.

12

13   DATED:   June 18, 2019

14

15

16
                                                  /S/         __________
17                                        SUZANNE H. SEGAL
                                          UNITED STATES MAGISTRATE JUDGE
18

19   THIS DECISION IS NOT INTENDED FOR PUBLICATION          IN   WESTLAW,
     LEXIS/NEXIS OR ANY OTHER LEGAL DATABASE.
20
21

22

23

24

25
     7    Plaintiff also argues that the ALJ failed to properly consider
26   her limited ability to stand and walk.      (Dkt. No. 19 at 5-7).
     However, it is unnecessary to reach Plaintiff’s arguments on this
27   ground, as the matter is remanded for the alternative reasons
     discussed at length in this Order.
28

                                     18
